FILED
                             NOT FOR PUBLICATION                            JUL 18 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


DIANG LIN, AKA Qiang Lin,                        No. 11-73322

               Petitioner,                       Agency No. A070-122-451

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, JR., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted June 6, 2013**
                                Pasadena, California

Before: THOMAS, SILVERMAN, and FISHER, Circuit Judges.

       Diang Lin petitions for review of the Board of Immigration Appeals’ (BIA)

decision denying his motion to reopen proceedings. We deny the petition.

Because the parties are familiar with the facts and history of the case, we need not

recount it here.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      To show grounds for reopening, Lin must establish prima facie eligibility for

asylum. See Feng Gui Lin v. Holder, 588 F.3d 981, 986 (9th Cir. 2009). To show

prima facie eligibility, Lin must establish that his violation of China’s family

planning policy would be punished in the local area in a way that would give rise

to an objective fear of future persecution. See In re J-H-S-, 24 I. & N. Dec. 196,

199 (BIA 2007). Lin argued that he satisfied this standard because he and his wife

have two children and that, “if we are sent back to China, one of us will be forced

to undergo sterilization, and we will both be heavily fined.”

      The BIA did not abuse its discretion by determining that Lin has not made

an adequate showing that he would be forcibly sterilized. The BIA cited Matter of

H-L-H- & Z-Y-Z-, 25 I. & N. Dec. 209 (BIA 2010), which held that family

planning policies in Fujian province are likely to be enforced by fines and

economic penalties rather than by forced sterilization. See id. at 213-14; see also

id. at 215 (“Even if we accept that the policy in the town to which the respondent

intends to return generally calls for sterilization after the birth of two children, the

respondent has not established that the treatment she may face if she refuses

sterilization would amount to persecution.”). The BIA’s conclusions are supported

by the record.




                                            2
      The BIA also did not abuse its discretion by determining that, although Lin

might be fined for violating family planning policies, he did not make an adequate

showing that he would be subjected to economic harm amounting to persecution,

particularly given that he did not offer any evidence concerning his financial

situation. See In re T-Z-, 24 I. & N. Dec. 163, 169 (BIA 2007) (“Not all . . . fines,

wage reduction, or loss of employment . . . will . . . meet or exceed the threshold

level of harm for . . . persecution.”).

      To the extent that the BIA rejected Lin’s government documents solely

because they were not authenticated pursuant to regulation, this was error. See

Vatyan v. Mukasey, 508 F.3d 1179, 1182-84 (9th Cir. 2007) (rejecting the

proposition that foreign government documents must be authenticated by official

certification pursuant to 8 C.F.R. § 287.6 and holding that a document can be

authenticated by any evidence sufficient to support a finding that the item is what

the proponent claims it is). Any error was harmless, however: although the BIA

deemed the documents unauthenticated, the BIA nonetheless considered the

documents and reasonably determined that they were inadequate to show that Lin

or his wife would be subjected to forced sterilization.

      The BIA’s holding that Lin failed to meet his burden for relief was

supported by record evidence and is an “independent ground[] on which the BIA


                                          3
may deny a motion to reopen.” INS v. Abudu, 485 U.S. 94, 104 (1988). We

therefore need not address Lin’s other arguments.



      PETITION DENIED.




                                        4